UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-2591



IN THE MATTER OF TYRONE E. MURRAY, SR.,

                                              Plaintiff - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
2956-L)


Submitted:   February 11, 1999         Decided:    February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone E. Murray, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone Emanuel Murphy, Sr., appeals the district court’s order

denying his motion to compel and his motion for reconsideration of

the same.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See In Re: Murray, No. CA-98-

2956-L (D. Md. Sept. 8; Oct. 8, 1998).*      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       The underlying order from which Murray appeals was filed on
September 4, 1998, and entered on the district court’s docket sheet
on September 8, 1998. In accordance with Fed. R. Civ. P. 58 and
79(a), September 8, 1998, is therefore the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                 2